Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10, 18-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, and 18, fig. 3 of Price (US 2014/0117956) teaches a device comprising: a regulator that includes: a first variable transistor [304] (variable since being adjusted based on Vhg) coupled between a voltage supply node [Vdd] and a first node and that includes a gate coupled to a second node; a third node [at gate of M4]; and a controller coupled to the regulator that includes: a first transistor [M2] that includes a gate coupled to the first node; a second transistor [M4] coupled to the first transistor that includes a gate coupled to the third node; a third transistor [M8] coupled between the voltage supply node and the second node; and a fourth transistor [M10] coupled between the second node and a ground node. Price teaches a voltage applied to the gate of M4 but not the transistor supplying this gate voltage. Fig. 3 of Fagg (US 2015/0214898) teaches using transistors [312,316] receiving a common gate signal to generate input to a difference amplifier [318]. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating a transistor to supply an input to M4 as taught in Fagg for the purpose of utilizing a suitable and well-known type of difference amplifier input. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, an oscillator coupled between the third node and the ground node.
Regarding claims 2-5, 7-10, 19-25, and 27, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896